Citation Nr: 0534915	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  00-20 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty with the Merchant Marines 
from August 1944 to February 1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2003, the Board 
remanded the case for further actions by the originating 
agency.  The requested actions have been completed and the 
case has been returned to the Board for further appellate 
consideration.

In May 2000, the veteran testified at a hearing before 
Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is associated with the claims folders.  


FINDINGS OF FACT

1.  Service connection for psychiatric disability was denied 
by the RO in a November 1989 rating decision.  

2.  Evidence received since the November 1989 rating decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  




CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for psychiatric disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for psychiatric disability.  Therefore, no further 
development with respect to this matter is required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) or the 
regulations implementing it.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans Claims (Court) has subsequently held 
that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 




Analysis

After a review of the evidence, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for psychiatric 
disability.   

By an unappealed decision in November 1989, the RO denied 
service connection for major depression as the disability was 
neither incurred in nor aggravated by active service.  The 
evidence of record at that time included the veteran's DD 
214; however, service medical records were not available.

Also of record in 1989 was a statement from the veteran 
detailing stressful events during service including poor 
food, long hours and difficulty with superiors.  The veteran 
also reported that he sought received psychiatric treatment 
during active duty and that he received a medical discharge.  
According to the veteran, between 1946 and 1970 he had seen 
about 10 psychiatrists and 3 psychologists.  Since 1970, he 
had been receiving treatment from Dr. Albert G. Abriel.  

In May 1989, the RO received a statement from Dr. Abriel 
noting that the veteran had a history of psychiatric 
treatment since the summer of 1945.  Dr. Abriel diagnosed the 
veteran with major depression and concluded that the 
veteran's need for medical and psychiatric symptomatology 
became overt during his service in the Merchant Marines.  

The evidence received since the November 1989 rating decision 
includes VA psychiatric treatment records, a transcript of a 
hearing before a DRO in May 2000, and a statement from an 
acquaintance, E.C., who served with the veteran in the 
Merchant Marines.  The various medical records and testimony 
given during his personal hearing show that the veteran 
consistently reported a history of psychiatric problems 
dating to his active service.  This information is cumulative 
and duplicative of the veteran's contentions that were of 
record at the time of the November 1989 decision.  Thus, 
these statements are not new.

However, the statement from E.C. is new and material.  This 
statement collaborates the veteran's statements that he had 
difficulty with superiors in service and that his mental 
health deteriorated during service.  While there is nothing 
in the evidentiary record to show that E.C. has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, he is competent to report on his observations.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In addition, his 
statement is presumed credible for the purpose of determining 
whether new and material evidence has been submitted.  This 
statement is neither cumulative nor redundant of the evidence 
previously of record.  Similarly, it is so significant that 
it must be considered to fairly decide the merits of the 
veteran's claim as it collaborates the veteran's contentions 
that he was treated poorly by his superiors resulting in a 
deterioration of his mental health.  Therefore, this 
statement is new and material and reopening of the claim is 
in order.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for 
psychiatric disability is granted.


REMAND

The Board has determined that further evidentiary development 
is warranted before the Board addresses the merits of the 
reopened claim.  

As noted above, the veteran presently has a current acquired 
psychiatric disorder that he contends originated during 
active duty.  While various physicians have noted the 
veteran's alleged in-service history of psychiatric 
treatment, the record does not show that the physicians had 
access to, or reviewed, the veteran's claims folder or 
service records or any other related documents which would 
have enabled them to have an informed opinion.  Therefore, 
the veteran should be afforded a VA examination addressing 
the etiology of all currently present acquired psychiatric 
disorders.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of all currently present 
acquired psychiatric disorders.  The 
claims folder must be made available to 
and reviewed by the examiner.  

The examiner should identify all 
currently present psychiatric disorders.  
For each acquired disorder identified, 
the examiner should proffer an opinion as 
to whether there is a 50 percent or 
better probability that the disorder 
originated during the veteran's military 
service or is otherwise etiologically 
related to service.  

The examiner must provide the supporting 
rationale for each opinion expressed.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


